DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 81, 82, 85, 87, 89-92, 95, 97, 99, and 100 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20030054885 to Pinto et al (Pinto) in view of US Pub. 20010027475 to Givol et al (Givol).

Claims 81 and 91. Pinto discloses a method comprising: 
(as required by claim 91) control circuitry (¶8, discloses “a server” and “computers” both of which contain electronic components related to the claimed “control circuitry”) configured to: 
accessing fantasy sports contest information (Fig. 3, and ¶34) stored at one or more storage devices (¶8, “database”), wherein the fantasy sports contest information comprises a fantasy roster (¶8, “fantasy sports team”) containing names of a plurality of real-life athletes selected by a user and a fantasy sports contest that the fantasy roster of the user is participating in (¶¶36 and 39); 
in response to determining that a newly available highlight segment is associated with a real life athlete of the plurality of real-life athletes selected by the user (¶7, “downloading audio and or video highlights of the participant's team players to the participants computer”, and ¶¶35-36, “members may receive video highlights of plays recently made by their team players”); and 
causing the newly available highlight segment to be generated for display at a client device of the user (¶7, “downloading audio and or video highlights of the participant's team players to the participants computer”, and ¶¶35-36, “members may receive video highlights of plays recently made by their team players”).
Pinto fails to explicitly disclose in response to receiving user input to view the newly available highlight segment, and
transmitting an alert to a device associated with the user, wherein the alert comprises an indication that the newly available highlight segment has become available for viewing (emphasis added).

transmitting an alert to a device associated with the user, wherein the alert comprises an indication that the available segment has become available for viewing (¶25, “The event tracker 325 is a pop-up list of user requested historical and/or recent video clips available for display in the video clip display 310”, such that a pop-up list is related the claimed alert).  The system of Pinto would have motivation to use the teachings of Givol in order to present a clear and apparent notification to game participants of when video is available for viewing in doing so would provide an added convenience to the participants thus providing a better viewing experience.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Pinto with the teachings of Givol in order to present a clear and apparent notification to game participants of when video is available for viewing in doing so would provide an added convenience to the participants thus providing a better viewing experience.

Claims 82 and 92. Pinto in view of Givol teaches wherein the alert is caused to be generated for display on the client device (see Givol ¶25, “The event tracker 325 is a pop-up list of user requested historical and/or recent video clips available for display in the video clip display 310”).

Claims 85 and 95. Pinto in view of Givol teaches wherein another highlight segment, associated with another real-life athlete of the plurality of real-life athletes selected by the user, is caused to be generated for display when presentation of the newly available highlight segment concludes (see Pinto ‘885 ¶7, “downloading audio and or video highlights of the participant's team players to the participants computer”, and ¶¶35-36, “members may receive 

Claims 87 and 97. Pinto discloses wherein: 
causing the client device to generate for display the newly available highlight segment further comprises causing the client device to generate for display an identification of the fantasy sports roster (¶8, “fantasy sports team”, note, listing fantasy sports team and associated players) associated with the real-life athlete (¶¶36 and 39).

Claims 89 and 99. Pinto in view of Givol teaches further comprising: 
identifying a second newly available highlight segment associated with a team indicated in a profile of the user (see Pinto ¶¶36 and 39, where athletes are  selected by the users to add their respective fantasy teams, and specific athletes are associated with specific real-life team, also see ¶¶35-36, in this case, different highlight videos are available); and 
transmitting an alert (see Givol ¶25, “The event tracker 325 is a pop-up list of user requested historical and/or recent video clips available for display in the video clip display 310”) to the client device that the second newly available highlight segment has become available for viewing (see Pinto ¶¶35-36).

Claims 90 and 100. Pinto discloses further comprising: 
causing an identification of the real-life athlete (note, providing videos with a particular athlete is a form of identifying the athlete) in the newly available highlight segment to be .

Claims 83 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20030054885 to Pinto et al (Pinto) in view of US Pub. 20010027475 to Givol et al (Givol) as applied to claims 82 and 92 above, and further in view of US Pat. 6801261 to Haynes.

Claims 83 and 93. Pinto fails to explicitly disclose an audio alert.
Haynes teaches an audio alert (col. 4, 9-19).  The system of Pinto in view of Givol would have motivation to use the teachings of Haynes in order to provide additional cues to the users to ensure that they receive desired information in doing so would provide additional convenience to the users.
It would have been further obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Pinto in view of Givol with the teachings of Haynes in order to provide additional cues to the users to ensure that they receive desired information in doing so would provide additional convenience to the users.

Claims 84 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20030054885 to Pinto et al (Pinto) in view of US Pub. 20010027475 to Givol et al (Givol) as applied to claims 81 and 91 above, and further in view of US Pub. 20020157101 to Schrader et al (Schrader).

Claims 84 and 94. Pinto fails to explicitly disclose a handheld computing device.  
Schrader teaches a handheld computing device (¶58, “cellular telephone”, and “PDA”).  The system of Pinto in view of Givol would have motivation to use the teachings of Schrader in 
It would have been further obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Pinto in view of Givol with the teachings of Schrader in order to provide fantasy sports game information on a portable device that a person can easier carry around in doing so would provide an added convenience to the participants.

Claims 86 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20030054885 to Pinto et al (Pinto) in view of US Pub. 20010027475 to Givol et al (Givol) as applied to claims 81 and 91 above, and further in view of US Pat. 6144375 to Jain et al (Jain).

Claims 86 and 96. Pinto fails to explicitly disclose claims 86 and 96 limitations.
Jain teaches further comprises causing the client device to generate for display at least one of a total time of the available segment and an elapsed time of the available segment (Fig. 5, elements 340, 342, and 344, and col. 19 line 54 to col. 20 line 3, “mark the beginning and ending or particular multi-media events such as football plays”).  The system of Pinto in view of Givol would have motivation to use the teachings of Jain in order to present available videos for a certain length of time in doing so help save users’ viewing time which is another added convenience to the users.
It would have been further obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Pinto in view of Givol with the teachings of Jain in order to present available videos for a certain length of time in doing so help save users’ viewing time which is another added convenience to the users.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 81-82, 85, 87, 89-92, 95, 97, 99 and 100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10877644 in view of US Pat. 8702504. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10877644 claim the same or similar subject limitations including fantasy sports contest, alerting, user input, and displaying newly available highlight segments related to real-life athletes.  
US Pat. 8702504 (see claims 1, 7, 13, and 19) related to claims 88 and 98 of instant application.
Claims 81-82, 85, 87, 89-92, 95, 97, 99 and 100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10139999 in view of US Pat. 8702504. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10139999 claim the same or similar subject limitations including fantasy sports contest, alerting, user input, and displaying newly available highlight segments related to real-life athletes. 
US Pat. 8702504 (see claims 1, 7, 13, and 19) related to claims 88 and 98 of instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715